                   Case 20-10361-KBO           Doc 96       Filed 03/03/20        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                Chapter 11

    HYGEA HOLDINGS CORP., et al., 1                       Case No. 20-10361 (KBO)

                     Debtors.                             (Jointly Administered)

                                                          Ref. Nos. 59, 76 & 78


             ORDER GRANTING PARTIAL RELIEF FROM THE AUTOMATIC STAY

             Upon the motion (the “Motion”) filed by Nevada 5, Inc. (“Nevada 5”) seeking relief from

the automatic stay to (i) file a Second Amended Complaint in a Florida state court lawsuit (“Florida

Action”) and (ii) pursue discovery from the Debtor Hygea Health Holdings, Inc., one of the debtors

herein (“Debtors”) in the Florida Action, the Court makes the following findings and rulings. Due

and sufficient notice of the Motion was given under the particular circumstances. The Court has

subject matter jurisdiction to consider the Motion and the relief requested therein in accordance

with 28 U.S.C. §§ 157(b) and 1334. Venue is proper before this Court pursuant to 28 U.S.C. §§

1408 and 1409. The Court conducted a telephonic hearing on February 28, 2020 and has

determined that the legal and factual bases set forth in the Motion establish just cause for the




1
  The Debtors and the last four digits of their respective taxpayer identification numbers are: All Care Management
Services, Inc. (6484); First Harbour Health Management, LLC (0941); First Harbour Medical Centers, LLC (3861);
Florida Group Healthcare LLC (7956); Gemini Healthcare Fund, LLC (4928); Hygea Acquisition Longwood, LLC
(1649); Hygea Acquisition Orlando, LLC (3507); Hygea Health Holdings, Inc. (8926); Hygea Holdings Corp. (2605);
Hygea IGP of Central Florida, Inc. (9453); Hygea IGP, LLC (7724); Hygea Medical Centers of Florida, LLC (5301);
Hygea Medical Partners, LLC (4486); Hygea of Delaware, LLC (4830); Hygea of Georgia, LLC (5862); Hygea of
Pembroke Pines, LLC (6666); Hygea Primum Acquisition, Inc. (8567); Medlife Activity Center, LLC (2311); Mobile
Clinic Services, LLC (9758); Palm A.C. MSO, LLC (2585); Palm Allcare Medicaid MSO, Inc. (6956); Palm Allcare
MSO, Inc. (0319); Palm Medical Group, Inc. (5028); Palm Medical MSO LLC (7738); Palm Medical Network, LLC
(9158); Palm MSO System, Inc. (2178); Palm PGA MSO, Inc. (8468); Physician Management Associates East Coast,
LLC (7319); Physician Management Associates SE, LLC (3883); Physicians Group Alliance, LLC (7824); Primum
Alternatives, Inc. (7441); Primum Healthcare, LLC (0157); and Professional Health Choice, Inc. (6850). The address
of the Debtors’ corporate headquarters is 8700 W Flagler Street, Suite 280, Miami, FL 33174.
               Case 20-10361-KBO          Doc 96     Filed 03/03/20     Page 2 of 2




limited relief and rulings made herein after due deliberation and sufficient cause appearing therefor

and for the reasons stated on the record of the Hearing,

       IT IS HEREBY ORDERED THAT:

           1. The Motion is GRANTED in part and DENIED in part as set forth herein.

           2. The Motion is granted to the extent that the automatic stay is lifted solely to permit

Nevada 5 to file its Second Amended Complaint in the pending Florida Action. The Second

Amended Complaint shall assert no additional Counts against the Debtor and the automatic stay

of 11 U.S.C. § 362(a) shall otherwise remain in full effect.

           3. The Motion is DENIED to the extent that Nevada 5’s request for stay relief to

pursue discovery from the Debtors in the Florida Action is denied without prejudice to Nevada 5’s

right to pursue such relief after ninety (90) days following entry of this Order.

           4. This Court shall retain jurisdiction with respect to all matters arising from or related

to the interpretation or implementation of this Order.




   Dated: March 3rd, 2020                             KAREN B. OWENS
   Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE
